         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  ANGELA CHRISTINE BAKOS,

                                           Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        CV 118-119

                  NANCY A. BERRYHILL, Acting Commissioner of
                  Social Security,

                                           Defendant.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     pursuant to the Order dated March 5, 2019, Defendant's motion to remand is granted; therefore, it is

                     ordered that, upon remand, the Appeals Council will affirm the finding of disability, but instruct the

                     Administrative Law Judge to develop the record as necessary, reevaluate the established onset of

                     disability date, and issue a new decision.




            03/05/2019                                                          Scott L. Poff
           Date                                                                 Clerk



                                                                                (By)
                                                                                 By) Deputy Clerk
GAS Rev 10/1/03
